 

 

 

 

 

 

 

 

 

 

The Satanic Temple et al v. City of Scottsdale

&A0 435 Case 2:18-CatBiG GA: OREO HO Cited ray iCautD Filed 04/23/20 |PE@RCOURTIUSE ONLY
AZ Form (Rev. 10/2018) DUE DATE:
TRANSCRIPT ORDER
"NAME ‘Matthew A. Kezhaya * 1794316112. 3 DATE (94/23/2020
4. FIRM NAME
Kezhaya Law PLC
5. MAILING ADDRESS . 6. CITY . 7. STATE 8. ZIP CODE
1202 NE McClain Rd. Bentonville AR 72712
9. CASE NUMBER 10. JUDGE David G. C bell DATES OF PROCEEDINGS
2:18-cv-621 avid G. Vampoe 11. 08/09/2018 | 12. 01/23/2020
13. CASE NAME LOCATION OF PROCEEDINGS

 

 

14. Phoenix

| 15.STATE AZ

 

16. ORDER FOR
| APPEAL

(] NON-APPEAL

CJ crIMInaL
1 crv

(J crIMINAL JUSTICE ACT
CJ IN FORMA PAUPERIS

(J BANKRUPTCY
CJ OTHER (Specify)

 

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
(deposit plus additional).

matt@kezhaya.law

PORTIONS DATE(S) PORTION(S) DATE(S)
C1 voir DIRE TESTIMONY (Specify)
OPENING STATEMENT (Plaintiff) all testimony 01/22/2020 - 01/23/2020
OPENING STATEMENT (Defendant)
CLOSING ARGUMENT (Plaintiff) PRE-TRIAL PROCEEDING
CLOSING ARGUMENT (Defendant) Motion to dismiss hearing 08/09/2018
[ OPINION OF COURT
(1 #yury INSTRUCTIONS [1 OTHER (Specify)
(1 SENTENCING
LC BAIL HEARING
18. ORDER
7
CATEGORY (eriginal to Court copy ADDITIONAL oe Cheek allibat apply. a ESTIMATED COSTS
copy to ordering party) COPIES
30 DAYS oO oO
[[] PAPER COPY

14 DAYS oO LC
7 DAYS(expedited) oO PDF (e-mail)

3 DAYS oO oO

“nN U O [1 Asct (e-mail)
HOURLY oO oO
REALTIME oO Oo E-MAIL ADDRESS

 

 

19. SIGNATURE /s/ Matthew A. Kezhaya

 

20. DATE 04/23/2020

NOTE: IF ORDERING MORE THAN ONE FORMAT,
THERE WILL BE AN ADDITIONAL CHARGE.

 

 

 

 

 

 

 

 

 

 

 

 

 

TRANSCRIPT TO BE PREPARED BY
ESTIMATE TOTAL
PROCESSED BY PHONE NUMBER
ORDER RECEIVED DATE BY
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES
TRANSCRIPT RECEIVED LESS DEPOSIT
ORDERING PARTY NOTIFIED TOTAL REFUNDED
TO PICK UP TRANSCRIPT
PARTY RECEIVED TRANSCRIPT TOTAL DUE
DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY

 
